DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) controlling input of data quantifying damage received by a compressor of 5a gas turbine engine into a first machine learning algorithm; and determining operability of the compressor by comparing the received data quantifying the first operating parameter of the compressor with a threshold.  The identified abstract ideas fall within the groupings of mental processes and mathematical concepts.  As evident from applicant’s specification, the claimed controlling and determinations are based on calculation using mathematical algorithms.  Thus, falling into the “mathematical concept” group of abstract ideas. This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation, i.e. controlling data, is simple enough that it can be practically performed in the human mind, e.g., scientists and engineers have been controlling the input of data into computer systems since the development of computers.   Further, the claimed computer elements merely uses these generically claimed computer elements as a tool to perform the otherwise mental/mathematical processes.  This judicial exception is not integrated into a 

With respect to claims 2, 3, 6-9, 11-14, and 15 the receiving data limitations read as the extra solution activity of mere data gathering without providing significantly more, while the compressor, blades, throttle, and pressure merely link the abstract idea to a field of use without providing significantly more or integrating the abstract idea into a practical application.

With respect to claims 4, 5, and 10 the recited limitations further define the abstract idea without providing significantly more or integrating the abstract idea into a practical application.

With respect to claim 5, the receiving data limitations read as the extra solution activity of mere data gathering without providing significantly more, while the compressor and blades merely link the abstract idea to a field of use without providing significantly more or integrating the abstract idea into a practical application.

With respect to claims 16 and 17, the claims merely recite generic computer elements acting as tools for performing the abstract idea without providing significantly more or integrating the abstract idea into a practical application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-9, 11, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gandhi et al. (2018/0165384).

	With respect to claim 1, Gandhi et al. teaches in Fig. 3 a computer-implemented method comprising: controlling input of data (102 via feedback loop which includes actual data stored during operations of the turbine [0026]) quantifying damage (using covariance regression techniques [0018] for determining undesired conditions and unplanned events related to damage [0024] and stored a models [0042]) received by a compressor (20) of a gas turbine engine  (12) into a first machine learning algorithm (45, [0018] [0025]); receiving data (from the models) quantifying a first operating parameter (i.e. temperature, pressure, flows, clearances from sensors [0024]) of the compressor (20) as an output (into 112) of the first machine learning algorithm (45); and determining operability of the compressor (20) by comparing the received data (from the sensors used to create the models and actual data) quantifying the first operating parameter 
	With respect to claim 16, Gandhi et al. teaches a non-transitory computer readable storage medium (40) comprising computer readable instructions [0021] that, when read by a computer (38), cause performance of the computer-implemented method as claimed in rejected claim 1.
	With respect to claim 17, Gandhi et al. teaches a controller (38) configured to perform the computer- implemented method of rejected claim 1.

With respect to claim 2, Gandhi et al. teaches in Fig. 3 the computer-implemented method further comprising: receiving data quantifying damage (for example a cracked blade [0042]) received by one or more compressor blades of the compressor (20); and generating the data quantifying damage (via 112) received by the compressor (20) using the received data quantifying damage (from 45) received by one or more compressor blades (via sensors during the building of models 110), and a damage parameter (a threshold, for example an r value, defining a cracked blade [0042]).

With respect to claim 5, Gandhi et al. teaches in Fig. 3 the computer-implemented method wherein the damage parameter is an amount of damage to a portion of the first compressor (for example a blade crack, [0042]).

 wherein the damage parameter is one or more separations between portions of the first compressor (i.e. clearances between blades [0024]).

With respect to claim 7, Gandhi et al. teaches in Fig. 3 the computer-implemented method wherein the damage parameter is a gradient of damage (i.e. a residual remaining life before an unplanned event [0024]) across at least a portion of the first compressor (20).

With respect to claim 8, Gandhi et al. teaches in Fig. 3 the computer-implemented method wherein the damage parameter is a number of damaged portions (i.e. a number of mechanical issues [0024]) of the first compressor (used to predict wear and tear).

With respect to claim 9, Gandhi et al. teaches in Fig. 3 the computer-implemented method wherein generating the data quantifying damage received by the compressor comprises using the received data quantifying damage (from the models, data, and learning algorithm) received by one or more compressor blades (of the compressor 20), and a plurality of damage parameters (i.e. damage parameters that aid in determining a number of mechanical issues during operation [0024]).

With respect to claim 11, Gandhi et al. teaches in Fig. 3 the computer-implemented method wherein generating the data quantifying damage received by the compressor comprises providing the received data quantifying damage received by one or more compressor blades of 

With respect to claim 14, Gandhi et al. teaches in Fig. 3 the computer-implemented method further comprising: controlling input of data quantifying damage received by a compressor (20) of a gas turbine engine (12) into a second machine learning algorithm (i.e. found in 112); receiving data quantifying a second operating parameter (another one of temperature, pressures, flow, etc. [0042]) of the compressor (20) as an output of the second machine learning algorithm (for determining residual life); and determining operability of the compressor (20) by comparing the received data quantifying the second operating parameter (another of temperature, pressures, flow, etc. [0042]) of the compressor (20) with a threshold (a r values related to that parameter).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (2018/0165384) in view of Wang et al. (2019/0032508).

With respect to claim 3, Gandhi et al. teaches all that is claimed in the above rejection of claim 2, but remains silent regarding the computer-implemented method wherein the step of receiving data quantifying damage received by one or more compressor blades of the compressor comprises: receiving image data of the compressor; and determining damage received by one or more compressor blades of the compressor using the received image data.
Wang et al. teaches a similar method that includes receiving image data (via 43 [0013]) of a compressor (22); and determining damage (for example cracks in the blades) received by one or more compressor blades of the compressor (22) using the received image data [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Gandhi et al. to include the camera detection of blades as taught by Wang et al. because Wang et al. teaches such a modification allows for a more accurate blade damage prediction process [0070], thereby improving the detection accuracy of Gandhi et al.

Claims 4, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (2018/0165384) in view of Godwin, IV et al. (2019/0251402).
With respect to claim 4, Gandhi et al. teaches all that is claimed in the above rejection of claim 2, but remains silent regarding generating the data quantifying damage received by the compressor comprises convoluting the received data quantifying damage received by one or more compressor blades of the compressor with the damage parameter.
 damage received by the compressor comprises convoluting (via a CNN algorithm, [0024]) received data quantifying damage (i.e. data that show damage [0021]) received by one or more elements being quantified  with the damage parameter (i.e. a parameter that indicates damage).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Gandhi et al. to include the CNN algorithm taught by Godwin, IV et al. because such a modification aids in improving the training of a neutral network [0094], thereby improving the detection accuracy of Gandhi et al.

With respect to claim 10, Gandhi et al. teaches all that is claimed in the above rejection of claim 9, but remains silent regarding generating the data quantifying damage received by the compressor comprises convoluting the received data quantifying damage received by one or more compressor blades of the compressor with each damage parameter of the plurality of damage parameters.
Godwin, IV et al. teaches generating data quantifying damage received comprises convoluting (via FFT) the received data quantifying damage (i.e. a parameter used for identifying damage) received with each damage parameter of the plurality of damage parameters [0057] [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Gandhi et al. to include the CNN algorithm taught by Godwin, IV et al. because such a modification aids in improving the training of a neutral network [0094], thereby improving the detection accuracy of Gandhi et al.

 wherein the algorithm comprises one or more Fourier-related transforms (i.e. a Hadamard Transform).
Godwin, IV et al. teaches an algorithm comprises one or more Fourier-related transforms [0089] (i.e. a Hadamard Transform).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Gandhi et al. to include the Hadamard Transform algorithm taught by Godwin, IV et al. because such a modification aids in improving the collected data [0089] by further processing, thereby improving the detection accuracy of Gandhi et al.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (2018/0165384) in view of Bahrami et al. (2016/0314692).

With respect to claim 15, Gandhi et al. teaches all that is claimed in the above rejection of claim 9, including the second operating parameter is pressure rise characteristic [0020] of Gandhi et al. but remains silent regarding wherein the first operating parameter is a stalling throttle coefficient.
Bahrami et al. teaches a similar method that includes a parameter that is a stalling throttle coefficient [0019] in a machine learning environment.
 It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Gandhi et al. to include the throttle coefficient taught by Bahrami et al. because such a modification aids in improving the collected data by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frewen et al. (2019/0086291) which discloses using models for predictive maintenance.
Pfeifer et al. (2010/00262401) which discloses a neural network for analyzing the operation of a turbine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853